Citation Nr: 0504908	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  97-29 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to a rating in excess of 30 percent for a right 
shoulder disability from February 1, 1999.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1960 to June 1963.  This case is before the Board of 
Veterans Appeals (Board) on appeal from a May 1997 rating 
decision of the Detroit Department of Veterans Affairs (VA) 
Regional Office (RO), which denied a rating in excess of 10 
percent for the service-connected right shoulder disability.  
A subsequent, April 1999, rating decision increased the 
rating for the right shoulder disability to 20 percent.  In 
the same decision, a temporary total rating (for 
convalescence following right shoulder surgery) was assigned 
from December 4, 1998, through January 1999, and a 10 percent 
rating was assigned following the convalescent period, 
effective February 1, 1999.  An October 1999 RO decision 
increased the rating for the right shoulder disability to 30 
percent, effective February 1, 1999, and granted another 
temporary total rating for convalescence (following a 
subsequent right shoulder surgery) from September 29, 1999 
through October 1999.  The propriety of the second 
convalescent period is not in dispute.  

In July 1997, the veteran requested a personal hearing before 
a Veterans Law Judge at the RO.  He canceled the hearing 
request by correspondence in June 2000.  The case was 
previously before the Board in July 2003, when it was 
remanded for due process considerations.  The case was again 
before the Board in April 2004, when the Board denied a 
rating in excess of 20 percent for a right shoulder 
disability for the period from March 11, 1997, through 
December 3, 1998, and denied an extension of a temporary 
total rating for right shoulder surgery convalescence beyond 
January 31, 1999.  Regarding the current 30 percent rating 
for the right shoulder disability, effective from February 1, 
1999, that claim remains in controversy as less than the 
maximum available benefit was awarded.  See AB v. Brown, 6 
Vet. App. 35 (1993).  






FINDINGS OF FACT

Since February 1, 1999, the veteran's right (major) shoulder 
motion was not limited to 25 degrees or less from his side; 
there was neither fibrous union nor nonunion of the humerus; 
loss of head (flail shoulder) has not been demonstrated; and 
ankylosis was not shown.  


CONCLUSION OF LAW

A rating in excess of 30 percent for a right shoulder 
disability from February 1, 1999 is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5201, 5202, 5203 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice by a supplemental statement of the case (SSOC) 
issued in April 2002, by April 2003 correspondence from the 
RO, and by a February 2004 SSOC.  Although he was provided 
VCAA notice subsequent to the RO decision appealed 
(incidentally, notice would not have been possible prior to 
enactment of the VCAA), he is not prejudiced by any notice 
timing defect.  He was notified (in the May 1997 decision, in 
a July 1997 statement of the case, in the April 2003 
correspondence, and in numerous SSOCs issued throughout the 
course of this appeal) of everything required, and has had 
ample opportunity to respond or supplement the record.  
Specifically, the April 2002 SSOC, the April 2003 
correspondence, and the February 2004 SSOC informed him of 
the allocation of responsibility of the parties to identify 
and obtain additional evidence in order to substantiate his 
claim.  The case was reviewed de novo subsequent to the 
notice.  

Regarding content of notice, the April 2002 SSOC, the April 
2003 correspondence, and February 2004 SSOC informed the 
veteran of what the evidence showed.  He was advised that VA 
would make reasonable efforts to help him get pertinent 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The SSOCs and the correspondence advised him of 
what the evidence must show to establish entitlement to an 
increased rating for a right shoulder disability, and what 
information or evidence VA needed from him.  While the 
veteran was not advised verbatim to submit everything he had 
pertaining to his right shoulder claim, the RO asked him to 
"tell [VA] about any additional information or evidence that 
you want us to try to get for you," and he was advised to 
submit, or provide releases for VA to obtain, any pertinent 
records.  Essentially, this was equivalent to advising him to 
submit everything pertinent.  Everything submitted to date 
has been accepted for the record and considered.  

Regarding the duty to assist, the Board directed additional 
development in the April 2004 remand pertaining to the issue 
now on appeal.  The development has been completed, to 
include VA examination, and the additional evidence obtained 
has been considered by the RO.  VA has obtained all 
identified records it could obtain.  Evidentiary development 
is complete to the extent possible; VA's duties to notify and 
assist are met.  The Board finds it proper to proceed with 
appellate review.  It is not prejudicial to the veteran for 
the Board to do so.  Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

Background

Of record is a September 1998 medical report wherein a 
private physician reported that examination of the veteran's 
right shoulder demonstrated significant point tenderness over 
the acromioclavicular (AC) joint.  Hyperextension, reverse 
extension, and lateral abduction all caused pain at the 
joint.  An impingement test was positive.  Horizontal flexion 
was made worse with internal rotation, which showed that a 
"SLAP" lesion test was positive.  Supraspinatus strength 
was 41/2 out of 5.  There was significant translational laxity 
anteriorly and posteriorly, with significant tenderness along 
the biceps tendon sheath on the right side.  Neck rotation 
caused pain on the right side of his neck.  X-rays showed 
bone on bone contact at the acromioclavicular joint with a 
small ossicle.  The physician noted that this probably 
represented "a Type II sprain of the capsule pulling off and 
calcifying, or avulsing a fragment of bone, leading to 
essentially a nonunion situation."  The humeral head was 
well-centered in the glenoid socket.  The diagnosis was right 
shoulder AC joint arthritis with bony ossicle/loose body in 
the acromioclavicular joint, subacromial impingement, with 
question of a rotator cuff tear or biceps tendon injury.  The 
physician expressly stated that the veteran may be "fully 
active within limits of pain, discomfort, motion, strength, 
balance, and general health," but it also noted that right 
shoulder arthroscopy was a future consideration.  

The veteran underwent surgery on his right shoulder in 
December 1998.  The private physician's surgical report 
indicates that the following procedures were accomplished:  
(1) a synovectomy, (2) posterior labral debridement, (3) 
lysis and resection of subdeltoid adhesions, (4) bursoscopy 
of the subacromial space, (5) soft tissue subacromial 
decompression, (6) inferior acromioplasty, (7) inferior 
clavicular spur resection, (8) endoscopic resection of 
nonunion fragments/nonunion repair of the distal clavicle, 
and (9) and AC arthroplasty.  The postoperative diagnosis was 
nonunion distal clavicle fracture of the right shoulder, with 
AC joint arthritis, severe rotator cuff impairment, and 
posterior labral minor sprain.  Following the surgical 
procedures, the veteran's right arm was placed in a sling, 
Vicodin was prescribed for pain, and he was discharged on an 
outpatient basis.  Physical therapy was prescribed for 
postural retraining and strengthening.  The surgeon reported 
that the veteran tolerated the procedures well, and a "24 to 
30-week maximal medical improvement is expected."  

Chronologically, the next evidence of record dated subsequent 
to the December 1998 surgical report is a March 16, 1999, 
record of follow-up care by the physician who performed the 
surgery.  The physician reported that the veteran had been 
"doing well" (and was even able to chip a golf ball) until 
approximately one month earlier, when he reinjured his right 
arm while swatting a spider.  The veteran's complaints since 
the reinjury were limited to right shoulder pain.  
Examination revealed that the right shoulder had a very 
irregular motion.  There was catching and a "ratchety-type" 
formation at approximately 80-90 degrees of abduction or at 
70-90 degrees of forward flexion.  There was tenderness along 
the biceps tendon groove.  A "SLAP" lesion test and an 
impingement test were markedly positive.  An apprehension 
maneuver caused grinding in the right shoulder that was 
reproducible 5 out of 5 times.  The diagnosis was "[r]ight 
shoulder biceps tendon partial detachment, although there is 
no cosmetic change in the arm, versus scar tissue caught 
within the joint or structural/functional instability."  An 
arthrogram was deemed necessary to rule out a rotator cuff 
tear or a "SLAP" lesion, because the veteran was 
"essentially asymptomatic a month ago, and is having pain 
now and difficulty raising [his right] arm."  

A right shoulder arthrogram in May 1999 showed a partial 
infraspinatus tendon tear.  The rotator cuff was otherwise 
unremarkable.  Ultrasound examination of the right shoulder 
revealed a rotator cuff tear involving the supraspinatus and 
infraspinatus tendons.  Long head biceps tendinopathy was 
noted, as were osseous degenerative changes.  A computer 
aided tomography (CT) scan revealed an extensive and 
virtually full-thickness tear of the infraspinatus tendon, 
status post-previous reconstructive surgery.  Also shown were 
lax anterior glenohumeral capsular attachment (with no 
detection of labral tear), long head biceps tendonitis and 
tenosynovitis, and osteoporosis.  

A September 1999 surgical record shows that the veteran again 
underwent right shoulder arthroscopic debridement and open 
rotator cuff repair, performed to alleviate symptoms that 
appeared when he reinjured his right shoulder swatting a 
spider in February 1999.  The physician recalled that the 
veteran had essentially the same procedure in December 1998, 
primarily for nonunion of the clavicle "which was his old 
[acromioclavicular joint] separation apparently."  Regarding 
the December 1998 and September 1999 procedures, the surgeon 
stated:

[The veteran] felt significantly better 
after the [December 1998] operation, but 
remained stiff, not responding to 
conservative measures, although markedly 
improved, able to chip a golf ball, etc., 
with no significant pain until he tried 
to swat a spider approximately in 
February 1999.  The pain in the shoulder 
persisted such that a CT arthrogram was 
done and an infraspinatus hole in the 
rotator cuff was diagnosed.  Arthroscopic 
assessment was warranted.  [The veteran] 
stopped using the shoulder in the interim 
and it stiffened up.  

On VA examination in November 1999, the veteran complained of 
right shoulder pain and stiffness.  He reported that he could 
not move his right shoulder much, and he experienced 
occasional acute sharp pain on attempted motion.  He 
complained of severe pain on excessive movement.  The 
examiner noted the February 1999 reinjury of the right 
shoulder, and the September 1999 surgery.  It was further 
noted that the veteran underwent follow-up physical therapy, 
but was still having considerable pain with occasional acute 
sharp pain.  Examination revealed that the veteran's posture 
was good and both shoulders were at a symmetrical level.  
There was muscle atrophy at the right shoulder deltoid, but 
the contour was normal.  A surgical scar in the 
supraclavicular area was noted, as well as a arthroscopic 
surgical scar around the right shoulder.  The AC joint was 
not very prominent, and did not display significant 
tenderness.  The veteran complained of severe sharp pain on 
attempted motion of the right shoulder.  Both active and 
passive motion of the shoulder revealed that abduction was to 
40 degrees with severe pain, and forward flexion was to 60 
degrees, also with severe pain.  External rotation was to 35 
degrees with complaint of pain, and internal rotation was to 
15 degrees.  The veteran' grip strength was good, and there 
were no abnormal neurological findings.  X-rays revealed 
residuals of surgery, manifested by partial resection of the 
lateral end of the clavicle and also rib resection.  The 
glenohumeral joint appeared satisfactory, and there was no 
indication of abnormal soft tissue calcification or loose 
bodies noted.  The diagnosis was history of right shoulder 
injury followed by multiple surgeries, and gross limitation 
of motion with sharp pain.  

The veteran was examined by a private physician in January 
2000.  The examiner reported that external rotation with the 
veteran's thumb on the left side reached approximately to the 
T9 level.  On the right side his thumb reached the 
lumbosacral junction.  Abduction of the right arm was to 
approximately 85 to 90 degrees.  The physician stated that 
the clinical findings showed significant weaknesses, and that 
"[a] lot of [the veteran's] motion is scapulothoracic and 
not glenohumeral."  Thoracic outlet testing was clinically 
negative.  The veteran stated that he did not have right arm 
the numbness and tingling he used to have prior to the 
surgeries.  X-rays revealed a small change superiorly on the 
glenohumeral articulation with some bone spur.  There were 
small spurs around the resected area of the clavicle; 
approximately 1 centimeter spacing was maintained.  The 
diagnosis was adhesive capsulitis and history of Bankhart 
lesion with rivet; history of interarticular clavicle 
fracture with resection times 2, with arthroscopic 
debridement; and Mumford procedure and resection of scar 
tissue.  The physician stated:

I would recommend [that the veteran] 
continue his physical therapy at this 
time.  I think he always will have 
significant [right] shoulder limitation 
of motion.  Hopefully, he will get some 
additional strength.  Again, additional 
operative procedures may just lead to 
further scar tissue.

In a September 2000 letter, another private physician 
reported that despite the operative procedures and extensive 
post-surgical physical therapy, the veteran continued to 
experience significant right shoulder problems.  Examination 
revealed the veteran had lost more than 90 degrees of active 
right shoulder elevation, and approximately 60 degrees of 
passive elevation.  There was restricted glenohumeral range, 
and X-rays showed surgical and underlying degenerative 
changes.  The physician reported that the findings were 
consistent with a significant adhesive capsulitis, "or 
frozen shoulder" on the right side.  It was unlikely that 
either additional surgery or aggressive outpatient physical 
therapy would significantly improve right shoulder range of 
motion.  The physician opined that the veteran therefore 
"has extremely limited functional use of the right shoulder 
for lifting and carrying activity, or for any type of 
activity performed at or above shoulder level."  

In a June 2002 letter, the same physician reported that 
follow-up examination in May 2002 revealed impingement sign 
at the right shoulder, and decreased glenohumeral range of 
motion.  There was pain on both palm up and palm down 
abduction.  Active elevation of the right shoulder was 
limited to 120 degrees, and passive elevation added 30 
degrees for a total of 150 degrees.  There were palpable 
bands in the bilateral upper trapezius and levator scapulae 
muscles.  The physician opined that the clinical findings 
were consistent with significant bilateral adhesive 
capsulitis, or "frozen shoulder syndrome."  The veteran 
required activity restrictions on a permanent basis, and had 
to avoid all repetitive bilateral upper extremity activity 
performed at or above should level.  The physician stated 
that current medical management was supportive in nature.  
The veteran used acetaminophen for pain control, additional 
right shoulder surgery was not recommended.  

On VA examination in June 2004, the veteran complained of 
right shoulder pain at the top, with radiation of pain on the 
right side of his neck.  He described the pain as a 
"constant ache" that varies between 4/10 and 8/10, and the 
pain is occasionally severe near the jaw and temple.  Right 
shoulder pain prevented him from raising his arm on a 
sustained basis, and caused him difficulty with golfing and 
painting around his home.  He took Tylenol #3 to help 
alleviate right shoulder pain.  Examination revealed that his 
posture is good with his head square on his shoulders.  Both 
shoulders were at a symmetrical level.  The contour of the 
right shoulder was normal, without any deformity, swelling, 
or atrophy.  The AC joint was not prominent and it 
demonstrated no significant tenderness.  The examiner noted a 
surgical scar along the line of the clavicle on the superior 
aspect of the right shoulder.  The scar has a smooth surface 
without any adhesions.  The veteran complained of pain on 
palpation of the right side of the neck.  On active motion, 
range of motion of the right shoulder was to 60 degrees on 
abduction, forward flexion was to 60 degrees, and both 
internal and external rotation were to 45 degrees.  On 
passive motion, abduction was to 100 degrees, with complaint 
of pain near the top of the shoulder.  Forward flexion was to 
100 degrees, also with complaint of pain.  External rotation 
was to 65 degrees and internal rotation was to 75 degrees.  
Power against resistance was good and strong.  During 
rotation motions, the veteran complained of pain on the side 
of his neck and at the back of the left shoulder area.  The 
right upper limb had no neurological deficiency, and the 
veteran's grip strength was moderate.  His radial pulse was 
palpable and Adson's test was negative.  X-rays revealed 
evidence of resection of the lateral end of the clavicle, 
with some heterotrophic calcification near the AC joint.  
Mild narrowing of the cervical spine discs at C5-C6 was also 
shown.  The diagnosis was:

[H]istory of right shoulder injury while 
in the service in 1962.  Subsequent 
discomfort and pain with limited motion 
followed by multiple surgeries.  
Currently, there is some limitation of 
motion without any neurological 
deficiency or any weakness.  X-rays are 
negative for degenerative arthritis, but 
there is evidence of previous resection 
of the lateral end of the clavicle of the 
[AC] join and rib resection.  

The examiner further reported:

There is some manifestation of loss of 
motion of the right shoulder with 
subjective complaint of pain.  There is 
minor limitation of motion due to pain. 
So far as functional limitation is 
concerned, there is minimal functional 
impairment which is only [the] loss of 
terminal motion of the shoulder.  There 
is, however, some evidence of disc 
narrowing at [the] cervical spine, and 
some of the pain [the veteran] is 
complaining [of] at the side of his neck 
is more likely than not related to pain 
radiation from the cervical spine 
pathology.  There is mild degree of 
weakened movement of the right shoulder 
but there is no evidence of excess 
fatigability or incoordination in 
movement.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

In rating disabilities involving musculoskeletal groups, a 
distinction is made between major (dominant) and minor 
extremities.  As the evidence indicates the veteran is right-
handed, his right shoulder is considered the major extremity.  
His service-connected right shoulder disability has been 
evaluated under 38 C.F.R. § 4.71a, Codes 5200-5203, which 
provide rating criteria for disabilities involving the 
shoulders and arms.  Under 38 C.F.R. § 4.71a, Code 5201, a 30 
percent rating is warranted where there is limitation of 
motion of the major arm to midway between the side and 
shoulder level.  Motion of the major arm limited to 25 
degrees from the side warrants a 40 percent rating.  A 40 
percent rating is the maximum evaluation available under Code 
5201.  

38 C.F.R. § 4.71a, Code 5202, provides for evaluation of 
shoulder and arm disability based on impairment of the 
humerus, such as loss of head of the humerus; nonunion, 
fibrous union, or malunion of the humerus; or recurrent 
dislocation at the scapulohumeral joint.  However, as the 
record here is negative for a diagnosis of any pathology set 
forth under Code 5202 from February 1, 1999, the Board finds 
that Code 5202 is not applicable.  Similarly, Code 5200 (for 
ankylosis of the scapula and humerus) is not applicable, as 
ankylosis is not shown.  

38 C.F.R. § 4.71a, Code 5203, provides criteria for rating 
impairment of the clavicle or scapula.  A 20 percent rating 
is the maximum rating under Code 5203, and as the veteran 
seeks a rating in excess of 30 percent, consideration of Code 
5203 criteria would be of no benefit to him.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  38 
C.F.R. § 4.10.

A rating in excess of 30 percent for the veteran's right 
shoulder disability from February 1, 1999 is not warranted.  
The evidence of record (most significantly the findings on VA 
examination in June 2004) does not show that right shoulder 
motion was limited to 25 degrees or less from the veteran's 
side.  Specifically, in June 2004, active range of motion of 
the right shoulder was to 60 degrees on abduction, flexion 
was to 60 degrees, and both internal and external rotation 
were to 45 degrees.  Passive range of motion of the right 
shoulder was to 100 degrees on flexion, abduction was to 100 
degrees, external rotation was to 65 degrees, and internal 
rotation was to 75 degrees.  38 C.F.R. § 4.71, Plate I 
(2004).  Thus, the clinical findings from February 1999 to 
the present do not support a finding of disability sufficient 
to justify a 40 percent rating under Code 5201.

This does not end the inquiry, as the Board must consider 
functional loss and the impact of pain upon the disability.  
In applying sections 4.40, and 4.45, the Board must consider 
the veteran's functional loss and clearly explain what role 
pain plays in the rating decision.  Smallwood v. Brown, 10 
Vet. App. 93 (1997).  Functional loss due to pain is to be 
rated at the same level as the functional loss where motion 
is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges the veteran's complaints of severe 
pain, as well as clinical findings during the relevant time 
period noting that the veteran's functional ability was 
significantly reduced as pain interfered with his activities 
of daily living.  Nonetheless, even when considering the 
mandates of DeLuca v. Brown, 8 Vet. App. 202 (1995), 
entitlement to an increased rating in excess of 30 percent 
still is not warranted.  VA examination and outpatient 
reports reflect his complaints of right shoulder pain, and he 
has reported limitations and interference when golfing and 
performing chores such as painting around his home.  However, 
such functional limitations would be inconsistent with the 
impairment required for the current (30 percent) rating.  
There is no objective evidence that since February 1, 1999, 
right shoulder pain limited flexion or abduction of the right 
shoulder to a degree that would warrant a rating in excess of 
30 percent under applicable diagnostic codes.  While right 
shoulder pain was noted on right shoulder ranges of motion as 
recently as on VA examination in June 2004 (and on prior VA 
and private clinical findings), the same VA examination 
reports and private medical evidence do not show heat, 
redness, swelling, effusion, or objective weakness to any 
significant degree.  The VA physician expressly reported in 
June 2004 that limitation of motion due to pain is minor, and 
as far as functional limitation is concerned, "there is 
minimal functional impairment which is only loss of terminal 
motion of the [right] shoulder."  When making determinations 
with regard to the application of 38 C.F.R. §§ 4.40 and 4.45, 
the Board is bound by the holding in VAOGCPREC 9-98 (August 
14, 1998), which held that these provisions must be 
considered in light of the relevant Code governing limitation 
of motion.  That is, to establish a separate rating under 
these provisions would be tantamount to an extraschedular 
rating under 38 C.F.R. § 3.321, an outcome not envisioned by 
38 C.F.R. §§ 4.40 and 4.45.  

Despite the veteran's complaints of severe pain and 
functional impairment, the objective evidence clearly shows 
that his right shoulder disability picture does not meet the 
criteria for a rating in excess of 30 percent.  Despite the 
positive findings reported, the veteran's right upper 
extremity is without neurological deficits, and there is no 
significant weakness.  Although X-rays in June 2004 showed 
evidence of prior surgical repairs, along with some 
heterotrophic calcification near the AC joint, they are 
negative for degenerative arthritis of the right shoulder.  
Because clinical findings are negative for subluxation, 
effusion, locking, or significant objective weakness from 
February 1999, there is simply no basis for the assignment of 
a rating in excess of 30 percent from February 1999.  

Finally, the Board notes that the operative scars are 
nontender; there is no underlying tissue loss; and the scars 
cause no impairment of function.  Hence, a separate 
compensable rating for the scars is not warranted.

The preponderance of the evidence is against this claim, and 
it must be denied. 


ORDER

A rating in excess of 30 percent for a right shoulder 
disability from February 1, 1999, is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


